Cook, J.,
delivered the opinion, of the court.
Appellee, as a junior mortgagee, was entitled to have the payments made by J. E. King applied to the principal of the indebtedness. McAlister v. Jerman, 32 Miss. 142; Chaffe v. Wilson, 59 Miss. 42; Boyd v. Warmack, 62 Miss. 536.
By eliminating the usurious interest and by crediting J. E. King with the market value of the property delivered to appellant, we are unable to say that the chancery court erred in entering a decree in favor of C. R. Smith. There was a conflict of evidence as to the amount of credit King was entitled to, but this conflict was solved against appellant. •
Affirmed.